DETAILED ACTION

	The Office action dated April 8, 2021 has been replaced by the present Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation of “the tenaculum is a geared tenaculum”. It is unclear what is meant by the term “geared tenaculum”. It is unclear that the term “geared tenaculum” being referred to a specific type of tenaculum or a tenaculum comprises a gear. For examination purpose the term “geared tenaculum” has been interpreted in view 
 
Claim 19 recites the limitation of “a geared tenaculum” in line 11. Thus, it is rejected for the same reason as claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilsdorf (US 2010/0204722).

Referring to claim 1, Gilsdorf discloses a tissue cutting device (Figs. 1-8) that is capable of a  specimen retrieval system, comprising: a first hollow tube 12 (Fig. 1 and a motor may be driven electrically, by battery, pneumatically, or hydraulically”. Based on this disclosure, examiner contends that one of ordinary skill in the art would understand that a drive shaft would connected to the gear 42 to drive the cutters 12, 12’. Thus, a drive shaft has been interpreted as an actuator). 

Referring to claim 2, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the first hollow tube 12 and the second hollow tube 12’ are coaxial, and the first hollow tube 12 is inside the second hollow tube 12’ (para [0068]). 

Referring to claim 3, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the first gear 44 is formed from the first hollow tube 12 (Figs. 1-2). 

Referring to claim 4, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the second gear 46 is formed from the second hollow tube 12’ (Figs. 1-2). 

Referring to claim 6, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the second hollow tube 12’ further comprises one or more cutting elements 20’ (Fig. 8 and para [0103]) on a second end of the second hollow tube. 

Referring to claim 7, Gilsdorf discloses the specimen retrieval system of claim 1, configured such that activating the first actuator rotates the first hollow tube 12 in a first direction 52 (Fig. 2) and rotates the second hollow tube 12’ in a second direction 52’ opposite the first direction the first hollow tube rotates (Fig. 2 and para [0077]). 

Referring to claim 8, Gilsdorf discloses the specimen retrieval system of claim 7, configured such that releasing the first actuator after activating the first actuator does not rotate the first hollow tube or the second hollow tube (Examiner notes that when the drive shaft of the motor is stopped or released from rotating the drive shaft does not rotate the first and second hollow tubes). 

Referring to claim 9, Gilsdorf discloses the specimen retrieval system of claim 1, further comprising a retention clip (in paragraph [0092] Gilsdorf discloses using snap connection 104 to joint cover or cap 98 to housing element 96. Thus, the cover or cap with the snap element act as a clip). 

Referring to claim 10, Gilsdorf discloses the specimen retrieval system of claim 1, further comprising a tenaculum (para [0092]: “in particular a gripping or other cutting instrument, preferably claw grasping forceps or a myoma drill, may be passed through the borehole 102, namely, via the borehole 102 through the proximal opening 90 in the base body 14”).

Referring to claim 11, Gilsdorf discloses the specimen retrieval system of claim 10, wherein the tenaculum is disposed inside the first hollow tube (para [0092]: “in particular a gripping or other cutting instrument, preferably claw grasping forceps or a myoma drill, may be passed through the borehole 102, namely, via the borehole 102 through the proximal opening 90 in the base body 14”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf in view of Nohilly (US 2008/0039883).

Referring to claims 5 and 15, Gilsdorf discloses the specimen retrieval system of claim 1 but fails to disclose wherein the second hollow tube 12’ further comprises one or more shielding elements on a second end of the second hollow tube or a guard cannula disposed over the first hollow tube. However, in the same field of endeavor, which is a tissue cutting device, Nohilly discloses “The anti-coring device includes a shield 108 mounted on or situated at the distal end of the outer sleeve 104 and axially moveable therewith to selectively cover and at least partially uncover the sharpened edge 102 of the rotatable cutting blade 100.” (para [0045]). In view of Nohilly’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided an outer sleeve and a shield to the first and second hollow tubes of Gilsdorf to protect healthy tissue during insertion of the device to the surgical site.

 Referring to claim 16, Nohilly discloses “The anti-coring device includes a shield 108 mounted on or situated at the distal end of the outer sleeve 104 and axially moveable therewith to selectively cover and at least partially uncover the sharpened edge 102 of the rotatable cutting blade 100.” (para [0045]). Based on this disclosure Examiner contends that it would have been obvious to one of ordinary skill in the art to have provided a switch, for example, a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf in view of Pravong et al. (US 2008/0255597).

Referring to claim 12, Gilsdorf discloses the specimen retrieval system of claim 10 but fails to disclose a center guide coupled towards a distal end of the tenaculum. However, in the same field of endeavor, which is a tissue cutting device, Pravong discloses “spacer 602 may be sized and configured to prevent contact between the sharpened distal portions of the morcellation device and the tenaculum, but otherwise allow free movement of the tenaculum within the lumen of the morcellation device.” (para [0040] and Fig. 6). In view of Pravong’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a spacer to the tenaculum of Gilsdorf to prevent contact between the sharpened distal portion of the first and second tubes and the tenaculum. 
 
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf (US 2010/0204722) in view of Inoue (US 5,997,565).
 
Referring to claim 13, Gilsdorf discloses the specimen retrieval system of claim 10 but fails to disclose that the tenaculum is a geared tenaculum, and further comprises a second actuator coupled to the geared tenaculum. However, in the field of endoscopic 

Referring to claim 14, Gilsdorf/Inoue discloses the specimen retrieval system of claim 13, configured such that actuating the second actuator will advance tissue towards the cutting elements of at least one of the first hollow tube or the second hollow tube (pulling the handle toward the surgeon after the surgeon grasps the tissue or organ with the tissue grasper of Inoue will perform the function of actuating the second actuator will advance tissue towards the cutting elements of at least one of the first hollow tube or the second hollow tube.
 
Referring to claim 19, Gildorfs discloses a specimen retrieval system (see rejection of claim 1 above), comprising: 

a second hollow tube 12’ (Fig. 1 and para [0066]) movably coupled to the first hollow tube comprising: one or more cutting elements 20’ (Fig. 8) on a first end of the second hollow tube; and a second gear 46 (Figs. 1-2) on a second end of the second hollow tube; and wherein the first hollow tube and the second hollow tube are coaxial, and the first hollow tube is inside the second hollow tube (para [0068]);
a rack 42 (Figs. 1-3A) coupled to the first gear on the first hollow tube and the second gear on the second hollow tube; a first actuator coupled to the rack (in claim 39 Gilsdorf discloses “a motor may be driven electrically, by battery, pneumatically, or hydraulically”. Based on this disclosure, examiner contends that one of ordinary skill in the art would understand that a drive shaft would connected to the gear 42 to drive the cutters 12, 12’. Thus, a drive shaft has been interpreted as an actuator); and 
a tenaculum disposed inside the first hollow tube (para [0092]: “in particular a gripping or other cutting instrument, preferably claw grasping forceps or a myoma drill, may be passed through the borehole 102, namely, via the borehole 102 through the proximal opening 90 in the base body 14”).
Gilsdorf discloses the invention substantially as claimed except for disclosing tenaculum is a geared tenaculum, and a second actuator coupled to the geared tenaculum. However, in the field of endoscopic surgery, Inoue discloses a grasping forceps (Figs. 1, 4 and 7) includes a forceps jaws can be widely opened under a state where the forceps is passed through a trocar/cannula. Figure 7 of Inoue’s drawings 
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN V NGUYEN/Primary Examiner, Art Unit 3771